Citation Nr: 1539164	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-08 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension (HTN).

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for bilateral sensorineural hearing loss (SNHL).  

4.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for infertility (claimed as negative sperm count).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 Rating Decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued the previous denial (in July 1979) of service connection for infertility and denied service connection for hypertension, a heart condition, and bilateral SNHL.  

However, the Veteran was clearly informed through a May 2012 letter that his claim for infertility was previously denied in July 1979 and that he had to submit new and material evidence to reopen that claim.  Regardless of how the RO chose to proceed, the fact remains that in light of the prior final July 1979 decision, the Board has characterized the Veteran's infertility claim accordingly.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for sleep apnea and a stroke have been raised by the record in statements received in August 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's currently-diagnosed hypertension and heart disease did not begin during, or for several years after, his active duty service, and is not otherwise related to his service.

2.  The weight of the evidence is against a finding that the Veteran's current bilateral SNHL either began during, or was otherwise caused by, his military service.  

3.  In a July 1979 Rating Decision, the RO denied the Veteran's claim for entitlement to service connection for infertility on the basis that it was a congenital or developmental abnormality; that Rating Decision is final, as the Veteran did not appeal it and no new evidence was received by VA within one year.  

4.  Evidence received since the July 1979 Rating Decision does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for infertility (claimed as negative sperm count).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).  

3.  The criteria for service connection for bilateral SNHL have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 3.307, 3.309 (2015).  

4.  The July 1979 Rating Decision that denied the Veteran's claim of entitlement to service connection for infertility is final. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
5.  New and material evidence has not been received since the July 1979 Rating Decision and the Veteran's claim of entitlement to service connection for infertility cannot be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in February 2012 (prior to the denial of the Veteran's claims for service connection for a heart condition, hypertension, and bilateral SNHL in May 2012) is of record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Said letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's new and material evidence claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  In this case, the requisite notice was provided in a May 2012 letter.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, and private medical treatment records.

The Board acknowledges the Veteran was not provided with an examination regarding all but one of his claims on appeal.  First, VA regulations provide that no VA examination is required unless new and material evidence is presented to reopen a previously adjudicated claim.  38 U.S.C.A. § 5103A(d) (1, 2); 38 C.F.R. § 3.159(c)(4);Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Because the Veteran's claim for entitlement to service connection for infertility is not reopened, no VA examination was required.

Regarding the Veteran's claims for service connection for hypertension and a heart condition, VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, for these two disorders, the evidence fails to establish any in-service injury or event.  Furthermore, there is no competent evidence of a possible nexus to service for either hypertension or a heart condition.  Accordingly, VA examinations were not required.  

Finally, the Veteran was provided a VA hearing loss examination in March 2012.  A review of this examination report reveals that it is adequate for the purpose of deciding the claim on appeal, as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Hence, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Standard of Review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 1 Vet. App. at 56.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  

The Board has thoroughly reviewed all the evidence in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

III. Law and Regulations-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza, 7 Vet. App. at 506).

Under 38 C.F.R. § 3.303(b), an alternate method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a) (2014) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a). 

In this case, hypertension (as cardiovascular-renal disease) as well as sensorineural hearing loss (as an organic disease of the nervous system) are "chronic diseases" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker, 708 F.3d at 1336-38.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1154(a) (West 2014).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson in reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ([T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

IV. Analysis-Claims for Service Connection

1. Service Connection for Hypertension
2. Service Connection for a Heart Condition

Review of the Veteran's STRs (to include his May 1972 enlistment, May 1975 expiration term of service (ETS), and March 1979 separation examinations), reveals that they are negative for complaints and diagnosis of, or treatment for, hypertension or a heart disorder.   

The Veteran's blood pressure was recorded as 110/74 during his May 1972 enlistment examination, 122/70 during his May 1975 ETS examination, and 110/70 during his March 1979 separation examination..  The Veteran answered "no" to the question of whether he currently had, or had ever had, high blood pressure during each of the three examinations.  Additional in-service readings were 110/86 in April 1977 (at which time the Veteran's blood pressure was said to be normal), 116/69 in April 1978, and 102/76 in November 1978.  

The Veteran also answered "no" to the question of whether he currently had, or had ever had, either heart trouble, palpitation or pounding heart, or pain and pressure in his chest, during each of the three examinations, and his heart was found to be clinically normal in 1972, 1975, and 1979.  

Treatment records from William Reynolds, M.D., dated from April 1994 to January 2012, were received in March 2012.  These are replete with diagnoses of hypertension, beginning in April 1994.  Additionally, venous tachycardia (V-tach) was assessed in August 2000, June 2005, and December 2006.  Also, a May 2011 echocardiogram report assessed significant cardiomyopathy with decreased ejection fraction.  Finally, the Veteran was diagnosed with congestive heart failure (CHF) and cardiomyopathy in May 2011, and with CHF, controlled, in January 2012.

Treatment records from Michael Pinson, M.D., dated from August 2000 to February 2012 were received in March 2012.  These include diagnoses of:  mild dilated cardiomyopathy with essentially normal coronary angiograms in August 2000; no significant coronary artery disease (CAD) by cardiac catheterization, mild left ventricular dysfunction with associated symptomatic non-sustained ventricular ectopy in August 2005; mild left ventricular dysfunction with normal coronary myelograms in September 2006; and currently-compensated mixed ischemic/non-ischemic cardiomyopathy in December 2009.  Additionally, right and left cardiac catheterizations were performed in October 2009 at Southwest Alabama Medical Center.  Finally, a February 2012 cardiology follow-up note from Dr. Pinson indicated that the Veteran's diastolic blood pressure was elevated (140/100).  

A lay statement from T.F. received in March 2012 indicated that he was the Veteran's immediate supervisor from 1985 to 2008 at Fort Rucker, involving flight simulation systems, and that during 1992 to 1994, the Veteran had multiple instances of work absences and time off, including one incident where he passed out and hit his head.  T.F. concluded "It was determined the cause was hypertension and a heart condition initially controlled by medicine, later receiving a pacemaker in 2004."  

The Veteran submitted a lay statement in June 2012 which stated that in 1975 he began to have headaches after running and doing physical training, and that during 2000-2005 he began to vomit concurrently with the headaches.  The Veteran reported that following a checkup with Dr. Williams he was told the next day at a work-related health fair that his blood pressure was very high, and that he was hospitalized after one blood pressure "attack."  Later, a pacemaker was installed in July 2004 and a defibrillator implant in June 2009.  The Veteran concluded by stating that while he no longer had headaches, he had trouble holding a job and that he couldn't walk up stairs and got short of breath easily while walking.   

Received in May 2013 was a lay statement from E.S.W., who stated that he had known the Veteran since 1970 and that upon returning from service the Veteran "couldn't even run a half mile without stopping" and in 1986 the Veteran was diagnosed with hypertension after attending a community health fair for a checkup, which was followed by headaches and later a major heart problem.  

In his VA Form 9 received in February 2014, the Veteran stated that "[w]hile on active duty I was referred to many specialist[s] but did not receive a diagnosis of heart disease."  

Records from Southeast Alabama Medical Center dated in November 2014 were received in August 2015.  These include diagnoses of severe congestive heart failure, hypertension and left ventricle dysfunction with cardiomyopathy.  

Initially, the Board finds that the Veteran has a current disability of hypertension, which was first diagnosed by Dr. Reynolds in April 1994, and most recently in August 2015.  Additionally, he was first diagnosed with a heart disability in August 2000 (venous tachycardia and mild dilated cardiomyopathy) and most recently in August 2015 (severe congestive heart failure and left ventricle dysfunction with cardiomyopathy).  

However, upon review of all the evidence, lay and medical, the Board finds that the Veteran did not sustain a cardiovascular injury or disease in service, did not experience chronic symptoms of hypertension or heart disease in service, and did not experience continuous symptoms of hypertension or heart disease since service separation.  

The Veteran's STRs show that his blood pressure readings do not indicate hypertension for VA purposes.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (defining hypertension as manifested by systolic blood pressure of predominantly 160mm or greater or a diastolic blood pressure of 90mm or greater).  Moreover, the entrance and discharge examinations reflect normal clinical evaluations of the heart and vascular system.  Notably, STRs are negative for complaints and diagnoses of, or treatment for, symptoms related to a cardiovascular injury or disease, to include hypertension.  Hence, they provide evidence against a finding of symptoms of such disorders during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the STRs as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring).  

Regarding the lay statements submitted by the Veteran, T.F., and E.S.W., none of these individuals-as lay persons-are competent to establish the etiology for complex medical issues such as hypertension or a heart disorder, which require medical education and training.  See Jandreau, 492 F.3d at 1376-77; Barr, 21 Vet. App. at 309; 38 C.F.R. § 3.159(a)(2).  Hence, their collective opinions attributing earlier symptomatology to later-diagnosed heart disease and hypertension are of no probative value.  

Within this context, the Board finds that neither the current hypertension nor heart disorders manifested to a compensable degree within one year of service separation.  This is so because the first instance of a diagnosis or treatment for hypertension that appears in the record is a private treatment record from August 1994, which is over 15 years after service separation, while the first indication of a heart disorder was in August 2000 (over 20 years subsequent to the Veteran's discharge from service).

The Board next finds that neither the current hypertension disorder nor current heart disability is related to service. The evidence does not include a medical opinion that relates the current hypertension or heart disorder to service.  Moreover, given the absence of either hypertension or heart disease in service, any such opinion would be inherently speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative). 

In sum, the Board finds that the weight of the evidence is against finding that the Veteran sustained a cardiovascular injury or disease in service, or that the Veteran experienced chronic symptoms of hypertension or a heart disorder in service, continuous symptoms of hypertension or a heart disorder since service, or that hypertension or a heart disorder manifested to a compensable degree within 1 year of service separation.  For these reasons, the Board also finds that the weight of the evidence is against finding that the Veteran's current hypertension and heart disability are related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

3.  Service Connection for Bilateral SNHL

During his May 1972 enlistment examination, the Veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
(illegible)
15
15
10
25
LEFT
(illegible)
10
25
25
35

Upon his report of medical history, the Veteran indicated that he did not currently have, or had previously had, hearing loss.  His ears and eardrums were clinically evaluated as normal.  

During his May 1975 ETS examination, the Veteran's pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
X
10
LEFT
10
5
10
X
10

On his report of medical history, the Veteran indicated that he did not currently have, or had previously had, hearing loss.  Also, his ears and eardrums were clinically evaluated as normal.  

At the time of his March 1979 separation examination, the Veteran's pure tone thresholds, in decibels, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
0
LEFT
0
10
10
5
5

Upon his report of medical history, the Veteran indicated that he did not currently have, or had previously had, hearing loss.  His ears and eardrums were again clinically evaluated as normal.  

The Veteran attended a VA hearing loss and tinnitus examination in March 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
65
75
LEFT
35
25
40
60
65

The average decibel loss was 58 decibels in the right ear and 48 decibels in the left ear.  Speech recognition scores using the Maryland CNC test were 92 percent in the right ear and 100 percent in the left ear.  Hence, the Veteran meets the requirements for hearing loss under 38 C.F.R. § 3.385 and therefore has a current disability as required by 38 C.F.R. § 3.385.  

Indeed, the VA audiologist diagnosed bilateral SNHL.  She opined that the Veteran's bilateral SNHL was not at least as likely as not caused by, or a result of, his military service, because the Veteran's hearing was normal at the time of his March 1979 service separation examination.  The audiologist found that hearing loss in the left ear existed prior to service.  She then found that the pre-existing left-ear hearing loss was aggravated beyond its normal progression in military service.  Yet, she concluded that while the Veteran's enlistment examination indicated mild left-ear hearing loss at 4000-6000 Hertz, the hearing loss was not permanent, as the separation physical examination indicated normal bilateral hearing sensitivity.  The Veteran stated that his hearing loss impacted his daily life in that his wife and co-worker were upset because he would ask them to repeat sentences.  He stated that he could not sleep well, could not hear the television or radio, and could not hold a job due to his hearing disability.  The Veteran also stated that when he did work, he missed important things in meetings and didn't understand verbal instructions, and that athletes he coached had to repeat questions.  

Pursuant to an April 2012 request from the RO for clarification of the VA audiologist's March 2012 opinion regarding any aggravation of pre-existing hearing loss in the left ear, another VA audiologist provided a supplemental opinion in May 2012.  She indicated that she reviewed the claims file, to include conflicting medical evidence (noting that the March 2012 examination finding that pre-existing hearing loss in the left ear was aggravated beyond its normal progression "seems to be incorrect since the Veteran's final ETS physical in 1979 showed normal hearing thresholds in both ears from 500 to 6000Hz.")  

The audiologist concluded that "Based on the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge noise induced hearing loss occurs immediately ie there is no scientific support for delayed onset noise induced hearing loss weeks months or years after the exposure event, and given that the veteran's hearing was within normal limits in both ears from 500 to 6000Hz at the time of ETS exam, his current binaural hearing loss is less likely as not related to or caused by his military noise exposure."  

The Board finds that service connection for hearing loss is not warranted.  Initially, the Veteran is competent to identify in-service noise exposure, and impaired hearing during service, and to report that he has continued to experience hearing loss since service. As a layperson, however, he is not competent to provide a nexus opinion between the current disability and the in-service findings of temporary hearing loss.  See Jandreau, 492 F.3d at 1376-77.  This is especially true considering the fact that following an indication of in-service hearing loss upon the Veteran's May 1972 enlistment examination, subsequent audiometric testing showed normal hearing, which complicates the etiology picture of the current disability.

Additionally, the Board finds that any claim of impaired hearing from the time of service to the present is simply not credible, as there is audiometric evidence to the contrary, as shown by the audiometric results in May 1975 and March 1979, as well as the Veteran denying hearing loss during those examinations as well as his entrance examination (and his ears and eardrums were clinically evaluated as normal during all three examinations).  This evidence (which includes the Veteran's self-completed medical history reports) undermines any claim that hearing loss has been continuous since first noted in May 1972.  38 C.F.R. § 3.303(b).  

Nor does the post-service evidence support the Veteran's claim for service connection, because the only nexus opinions are those of the March 2012 VA audiologist and the May 2012 clarifying opinion from a different VA audiologist.  Viewed in tandem with each other, the Board finds the 2012 opinions to be highly probative, because they opine that current hearing loss was not related to service and also that the findings of normal hearing upon service separation examination in March 1979 suggest that any current hearing loss began after service.  The Board finds no evidence to contradict the 2012 audiologist's opinions, finding them to be well-reasoned and fully-supported.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  With the only probative evidence being the 2012 VA opinions, the Board finds that the current hearing loss disability began after the Veteran's separation from active duty.  38 C.F.R. § 3.303(a). 

Furthermore, based on the foregoing, there is no probative evidence to suggest that compensably-disabling SNHL was manifested within the first year following the Veteran's separation from active duty. Therefore, service connection on a presumptive basis for SNHL is not warranted.  38 C.F.R. §§ 3.307(a), 3.309(a).  As discussed, there are likewise no grounds to grant service connection based on a continuity of symptomatology for a chronic disease, as the Veteran's hearing loss has not been continuous since service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral SNHL, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

V. Laws and Regulations-New and Material Evidence

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers which is neither cumulative nor redundant.  38 C.F.R. § 3.156(a) (2015); Woehlaert, 21 Vet. App. at 461.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).  Materiality has two components.  First, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Notably, "the present version of [38 C.F.R. § 3.156] must be read as creating a low threshold."  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (Fed. Cir. 2000).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert, 21 Vet. App. at 460-61 (2007).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id., at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

VI. Analysis-Reopening Claim of Service Connection for Infertility

Currently, the Veteran seeks to reopen his claim for service connection for infertility, which was denied by the RO in an unappealed  July 1979 Rating Decision, of which the Veteran was informed in a letter the following month.  The evidence of record at the time of the final July 1979 Rating Decision consisted of the Veteran's STRs, which included lab reports consisting of a July 1977 semen analysis indicating "no spermatozoa seen" and a September 1978 sperm count also indicating "no spermatozoa seen."  Also of record in July 1979 was the Veteran's March 1979 separation examination, upon which the examiner included a handwritten diagnosis of "Infertility-no spermatozoa or sperm count."  In his report of medical history, the Veteran indicated "sterile, incapable of producing offspring" and stated "On 6 June 1977 I was tested Sperm Count no spermatozoa seen."  

The RO denied service connection for infertility on the basis that it was a congenital or developmental abnormality (and therefore not a disability under the law).  The Veteran did not initiate an appeal of the July 1979 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.  

In light of the foregoing, in order to constitute new and material evidence, the evidence submitted since the final July 1979 Rating Decision must relate to the unestablished fact that the Veteran's infertility was originally denied because it was determined that the Veteran suffered from a congenital abnormality (and not a disability, i.e., the evidence must show evidence of an in-service disability as opposed to a congenital abnormality).  

With regard to the Veteran's claim of service connection for infertility, upon review of the record, the Board finds that no additional evidence has been submitted since the final July 1979 Rating Decision which in any way relates to the Veteran's claim for service connection for infertility.  This is so despite the fact that in May 2012 the RO sent the Veteran a letter describing the types of evidence which he could submit that would constitute new and material evidence since his claim was denied by the final July 1979 Rating Decision.  Hence, because no new evidence has been submitted regarding the Veteran's claim subsequent to the July 1979 Rating Decision related to an unestablished fact necessary to substantiate the claim, reopening of service connection for infertility is not warranted.  Because no additional evidence has been submitted by the Veteran since the final July 1979 denial of his claim, it follows that he has not met the threshold of new and material evidence sufficient to reopen the claim, and the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).





ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition is denied.  

Entitlement to service connection for bilateral sensorineural hearing loss is denied.  

New and material evidence to reopen a claim for entitlement to service connection for infertility (claimed as negative sperm count) has not been received.  The appeal is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


